Citation Nr: 0939485	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-10 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a right ankle 
disability. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1968 to January 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2006 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board; such 
hearing was scheduled for November 2009.  In correspondence 
received in August 2009, the Veteran stated he was unable to 
attend such hearing due to cost and that he would prefer 
another mode of hearing "like tele conference where you just 
make the call on the output ."  Under governing regulation, 
a hearing on appeal (to include videoconference hearings) may 
only be held in Washington, D.C. or at a VA facility having 
adequate physical resources and personnel for the support of 
such hearings.  38 C.F.R. § 20.705.  Accordingly, the 
Veteran's request for a hearing by other mode is denied.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action on his part is required.


REMAND

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  While the notice provisions of 
the VCAA appear to be satisfied, the Board is of the opinion 
that further development of the record is necessary to comply 
with VA's duty to assist the Veteran in the development of 
facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

The Veteran alleges he has a right ankle disability as a 
result of an ankle fracture he sustained in a January 1970 
motor vehicle accident.  His service treatment records 
contain no mention of this event.  Notably, the alleged 
injury in service would have occurred after his November 1969 
service separation examination.  He has provided specific 
details of the incident, including where it occurred on the 
right side of Highway 101 (between Paso Robles, California 
and Camp Roberts), who was with him at the time (notably, 
another serviceman, a Sgt. Harper), when it occurred, where 
he was first seen (Camp Roberts and Fort Ord Army Hospital), 
and that he was processed out of the Army with a cast on his 
right ankle, which was removed (in March or April of 1970) at 
the VA medical center (VAMC) in Dallas, Texas (and that he 
was provided a travel allowance by VA for the cast removal).  

While the RO has attempted (without success) to secure 
treatment records from the facilities the Veteran has 
identified, the record provides no basis for determining 
whether such records existed (but were retired or destroyed) 
or never existed (contradicting the Veteran's accounts).  
Given the detailed accounts the Veteran has provided, VA's 
duty to assist would appear to extend to some additional 
alternate source development of corroborating evidence (to 
include an examination to determine whether he has bony 
pathology consistent with a remote fracture).   

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association 
with the claims file copies of the 
Veteran's complete service personnel 
record.  The RO should also arrange for a 
search of alternate source records (e.g., 
morning reports of the Veteran's assigned 
unit in January 1970) for corroborating 
evidence that he was hospitalized or 
involved in an accident while in service 
in January 1970.  The RO should also 
attempt to corroborate the accident by 
contacting the local law enforcement 
authorities where the accident is alleged 
to have occurred (to include California 
Highway Patrol and Paso Robles Police 
Department records).  If the event is too 
remote and any such records would have 
been destroyed, it should be so noted for 
the record.   

2.  The RO should ask the Veteran to 
provide any further identifying 
information (e.g., first name, unit) 
regarding the other serviceman involved in 
his alleged accident leading to the ankle 
injury (Sgt. Harper).  If the Veteran 
provides such information, the development 
for corroboration of the accident in 
service should include, if feasible (if 
not, explanation should be provided), a 
search for VA records pertaining to the 
other serviceman involved (Sgt. Harper) to 
ascertain whether he has service connected 
disability residual from the accident. 

3.  With any assistance necessary from the 
Veteran, the RO should arrange for further 
development for records of the Veteran's 
alleged treatment at Silas B. Hayes 
Hospital at Fort Ord, Camp Roberts, and 
Dallas VAMC.  The Board is aware that the 
record includes a certification of 
unavailability of the records at those 
facilities (and at the National Personnel 
Records Center).  What is now sought is 
information regarding records storage 
practices at those facilities, 
specifically, whether once existing 
records of one time treatment in January 
1970, would have been maintained at the 
facilities indefinitely, or whether they 
would have been retired or destroyed.  If 
the practice was to retire the records, 
the facility to which they would have been 
forwarded should be contacted for the 
records.  As the Veteran has indicated 
that he was reimbursed for travel to the 
Dallas VA hospital for cast removal in 
approximately March 1970, it should also 
be determined whether records of such 
reimbursement would still be maintained in 
the finance division of the hospital (or 
at some storage facility) and if so, they 
should be searched for confirmation of the 
Veteran's alleged reimbursement.  

4.  The RO should then arrange for the 
Veteran to be examined by an orthopedist 
to determine whether he has a right ankle 
disability that at least as likely as not 
was incurred in an accident in service.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination, and studies completed should 
include X-rays of the ankle.  In the 
opinion responding to the question posed, 
the examiner should specifically comment 
as to whether the Veteran has right ankle 
pathology that is consistent with a remote 
healed fracture.  The examiner must 
explain the rationale for all opinions.  

5.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

